Citation Nr: 0101758	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-18 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1964 to February 
1976, from May 1981 to June 1994, and had unverified active 
duty from February 1976 to May 1981.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which granted service connection for 
PTSD.  The assigned evaluation was 30 percent, effective in 
July 1998. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is manifested by occupational and 
social impairment, with deficiencies in most areas, including 
work, judgment, thinking and mood, and an inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that the current 30 
percent evaluation assigned for his PTSD does not adequately 
reflect the severity of that disability.  He contends that 
his PTSD interferes with employment and results in difficulty 
being around other people.  Therefore, a favorable 
determination has been requested.

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  VA treatment records 
have been obtained, and the veteran has been provided a VA 
examination.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath, 1 Vet. App. at 589.  Historically, the veteran was 
granted service connection for PTSD, evaluated as 30 percent 
disabling effective from July 2, 1998, by the March 1999 
rating decision on appeal.  

Turning to the evidence dated during the appeal period, VA 
outpatient treatment reports show that the veteran was 
treated for PTSD from August 1998 to June 1999.  The veteran 
also participated in group therapy.  It was noted in November 
1998 that he was doing well on Prozac and almost all of his 
symptoms of anxiety had disappeared, except the usual 
flashbacks, startle response, etc. of PTSD.  

A VA hospital discharge summary report shows that the veteran 
was treated from October 5, 1998 to November 6, 1998.  The 
Axis I diagnosis was PTSD, chronic, and the Axis V GAF score 
was 30.  It was noted that he was admitted for complaints of 
night sweats, muscle tension with anxiety, depression with 
sleep problems, nightmares, flashbacks, intrusive thoughts of 
Vietnam, increased anger and rages, and increased 
argumentativeness.  He was employed as a chemical worker.

According to the report of a February 1999 VA examination, 
the veteran noted that in the past year he had moved to the 
woods to be by himself and away from people.  Prior to that, 
he lived with his wife but they had separate beds because he 
had nightmares.  

The veteran said that he worked at a chemical factory.  He 
said that he might not have any flashbacks for two or three 
weeks, then he would have one for a week.  He reported that 
gunfire and snowmobile roars caused flashbacks, and that 
airplane and helicopter sounds caused PTSD symptoms.  He said 
that he had been having trouble concentrating for the last 21/2 
years, which required him to take a lot of time off from 
work.  He said that he worked the night shift since he could 
not sleep at night and also because there were fewer people 
at work then.  The veteran reported that socially he kept 
away from people and that he had panic attacks, especially 
when in a crowd.  

The final Axis I diagnosis was PTSD, as evidenced by 
withdrawal, flashbacks, nightmares, panic attacks and some 
depressive symptoms.  An Axis V GAF score was not provided.  

An April 1999 letter from the veteran's VA psychiatrist to 
[redacted] Corporation provided that the veteran was a 
patient at the VA Grand Rapids Outpatient Clinic and was 
being treated at both the Medical and Mental Health Clinics 
for a number of medical conditions as well as PTSD.  It was 
noted that the veteran was troubled by the current world 
scene and the fact that his son was in Kosovo, complicated by 
his own experiences in Vietnam.  The psychiatrist informed 
the veteran's employer that it was recommended that the 
veteran take a two week leave of absence, to be followed by a 
reevaluation.  

Employment records from [redacted] provide that the veteran 
was off work from May 4, 1999, to July 2, 1999.  He returned 
to work at full duty.

The veteran testified during an October 1999 personal hearing 
at the RO, and a July 2000 hearing before the undersigned 
Board member, sitting at Detroit.  He testified that as of 
July 2000 he was currently working for a farmer in [redacted], 
where he sorted cherries, drove a fork lift and moved 
pallets.  He said that he worked about 10 - 15 hours a week 
and preferred to work alone.  He said that prior to that job 
he had worked for about eight months at a casino counting 
people exiting and entering the casino.  He said that he 
worked part-time, from eight to twenty hours a week, which 
was the nature of the job.  He said that he was fired when he 
did not intervene in a fight, which he felt he did not need 
to do since he was paid to be a counter and not a guard.  He 
said that he had trouble getting along with people at the 
casino and stayed by himself.  

The veteran said that prior to the casino he had worked at 
Sun Chemical, where he had felt harassed.  He said that the 
company was owned by Japanese, and the factory used things 
made in Vietnam and China.  He said that when he opened a box 
of gloves, he smelled rice paddies and it put him back in 
Vietnam.  He said that while working at [redacted] he had 
found containers of rocket fuel they had experimented with 
during the Vietnam War, and when he told the foreman he was 
told that he could leave if he did not like it.  The veteran 
also noted that while he was at [redacted], his son was in 
Kosovo.  The veteran said that he felt a desire to start 
drinking again, and that his VA doctor suggested that he take 
two weeks off from work.  The veteran said that he ended up 
being off work for a little over two months.  Then [redacted] 
offered him the chance to retire, since the veteran 
was having trouble getting along with people.  He had worked 
there for 13 years.  The veteran said that if he had not 
retired he probably would have faced some disciplinary 
problems because he was losing his temper a lot at work.  The 
veteran said that while at [redacted], he worked the 
graveyard shift, from 6 p.m. to 6 a.m.  He said that he would 
doze off, not stay on the job, and get bored and go up on the 
roof.  The veteran said that when management would get on his 
case he began to have anxiety and panic attacks about every 
three hours.  

The veteran said that when not working he sat at home, which 
was an old farm in the woods.  He noted that he went to the 
river to go fishing once in a while.  The veteran said that 
he patrolled the perimeters of all 46 of his acres, in order 
to make himself feel safer and to make sure the property was 
safe.  He noted that he had a couple of loaded guns and had 
set up trip wires on his property.  

He revealed that he felt that some of his neighbors were 
against him and one did target practice that made the veteran 
jumpy.  He explained that he often felt jumpy, such as during 
the hearing in Detroit when he was in a tall building cooped 
up in a closed place.  The veteran stated that he was not 
involved in community activities and had no close friends, 
but sometimes spoke on the phone with guys he knew from 
treatment in Chicago.  The veteran noted that he rarely 
visited his neighbors and that one had suspected that he had 
killed the neighbor's dog.  The veteran denied having done 
so.  The veteran explained that he had had that property for 
ten years and still did not know one of his neighbors. The 
veteran also revealed that he did not talk to his brothers or 
his family but did talk to his wife.  The veteran expressed 
that before he had been very demanding but now did not care 
about things such as the grass being cut or the garden being 
cared for, and this upset his wife.  

The veteran described outbursts of anger, not so much at 
other people as at himself.  He said that he had smacked 
people for looking at him the wrong way and had felt a desire 
to hurt himself.  He said that he had trouble sleeping at 
night and napped and slept during the day often.  He 
explained that he had nightmares that used to happen two to 
three times a week but with therapy only occurred once or 
twice a week.  He said that they could occur during day-time 
naps as well as at night.  The veteran explained that one of 
the reasons his wife had gone away from him was that he would 
wake up at night screaming and yelling and it scared her.  

The veteran noted that he tried to avoid all people, not 
simply Asians.  He said that he was prescribed Prozac by a VA 
doctor and partook in group and individual therapy.  
Previously, he had gone to group therapy once a month because 
the drive to Grand Rapids was long.  As of July 2000 he went 
about twice a month because there was a group closer to his 
home.  This group was not just for veterans but also was 
attended by alcoholics and therefore was not as helpful to 
the veteran as veteran-only groups.  The veteran explained 
that he went to individual therapy about every two or three 
months or more if necessary, such as when his son was in 
Kosovo.  

The veteran recounted that he had had five part-time jobs in 
as many years, in stores, etc., up north where he had moved 
to get away from things.  He explained that he lost jobs due 
to absenteeism, because he would wake up and not want to be 
around anyone.  He noted that he had been separated from his 
wife for about 18 months, during which time she visited him 
once in a while.  As of July 2000 they had been together for 
about four months and were getting along okay.  He said that 
often in their marriage they had not gotten along.  The 
veteran testified that he had two grown children, that he saw 
only once a year because one lived in North Carolina and one 
lived in Los Angeles.  

During the July 2000 hearing, the veteran's representative 
pointed to the veteran's work record and the report of his 
November 1998 hospitalization and argued that the veteran 
should be evaluated at least 70 percent, because although he 
worked a minimum amount of time he had irrational 
perceptions.  

According to the report of a February 2000 VA examination, 
the veteran had been driven to the examination because he 
became very hostile when around discourteous drivers in 
Detroit.  The veteran's grooming and hygiene were noted to be 
good.  The veteran denied current suicidal/homicidal ideation 
and noted that he slept five to seven hours a night, 
beginning at dawn, and had two or three naps a day.  The 
examiner noted that the veteran's current and past employment 
was at night.  The veteran reported that he cleaned his home, 
did chores, cooked for himself, and shopped at a small rural 
grocery store but not at a large supermarket.  

The veteran noted that he had two brothers with whom he had 
experienced almost no contact since their mother's death in 
1968, and that he resented their attempts to tell him how to 
live.  The veteran's father was noted to be alive.  The 
veteran said that he had been married for 33 years, and lived 
in a trailer on 46 acres owned by his sons.  The veteran 
noted that he and his wife only spent about 30 percent of 
their time together, due to personal disagreements.  At that 
time, he was working about one night a week counting 
customers at a casino.  

The veteran reported that he continued to have trouble with 
nightmares about two or three times a week, which were 
combat-related and from which he woke up fighting and in a 
sweat.  He said that the frequency of these nightmares had 
been stable over the past few years.  He reported hyper-
alertness and hyper-responsiveness to slight noises.  He said 
that he continued to feel suspicious and hyper-aroused in 
crowded situations.  It was noted that the veteran's symptoms 
essentially continued as described before, and there was no 
indication that the frequency of severity had changed in a 
significant degree from the time of his last evaluation.  The 
examiner noted that the veteran showed many adaptive 
behaviors that might be precluded by a diagnosis of PTSD, 
such as enjoying long hikes in the woods and hunting large 
game for sport and income.  

The examiner noted that the primary change in the veteran's 
life situation had been his employment.  The examiner noted 
that the veteran's relationship with his employer had 
deteriorated to the point that he would have been terminated 
had he not quit instead.  The examiner noted that a review of 
the veteran's records revealed that he had been leaving his 
work station at night rather than performing work.  The 
examiner observed that the veteran said that he did not wish 
to work for an Asian-owned company that used products made of 
Chinese or Vietnamese labor.  However, the examiner noted 
that there was no evidence that these products in any way 
presented problems symptomatic of PTSD, other than the fact 
that he disliked persons and articles of Asian descent or 
origin.  The examiner expressed the opinion that this 
behavior sounded more like the truant behavior the veteran 
was noted to have displayed as a youth when he was 
dissatisfied with his domestic and academic situation.  The 
examiner further observed that the contemporary economic 
situation was such that a revulsion toward products of Asian 
origin would produce a generalized inability to cope with 
almost any aspect of daily life since so many products on 
which daily life was dependent were currently produced in 
Asia.  The examiner related that no such generalized claim 
was made or inferred.  

The final Axis I diagnosis was PTSD, delayed, chronic.  The 
Axis V GAF score was 60.  The examiner related that the 
veteran's medical records indicated that he had two surgeries 
that had resulted in the removal of most of his parathyroid 
gland, and that dramatic behavioral changes had been noted 
after each surgery in that he became more easy to live with 
for periods immediately after the surgeries.  The veteran 
indicated that the behavior changes were temporary and that 
he was currently functioning in a manner that was consistent 
with his "true" personality.  

Under the provisions of the Rating Schedule, a 30 percent 
disability evaluation for PTSD is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Based on a thorough review of the record, the Board finds 
that the evidence of record supports an evaluation for PTSD 
of 70 percent.  The veteran has testified that he does not 
interact or communicate with his co-workers, neighbors, sons, 
father and brothers.  Significantly, he lives on 46 rural 
acres away from large groups of other people.  He has 
testified that he guards his property with loaded guns, trip 
wires and patrols.  Although he had been living with his wife 
for four months in July 2000, he noted that they often 
experience interpersonal difficulties and had been separated.  
The veteran has also recounted continuing nightmares and 
hyper-arousal, as well as difficulty sleeping.  

The April 1999 letter from the veteran's treating 
psychiatrist, noting that the veteran's PTSD required a leave 
of absence from his job, supports a 70 percent evaluation.  
The veteran's GAF scores also support a 70 percent 
evaluation.  They indicate that early during the appeal 
period his PTSD resulted in serious impairment and inability 
to function in almost all areas, and continues to result in 
moderate symptoms with ongoing VA treatment.  The veteran's 
GAF score of 30, given shortly after he began to receive 
treatment for PTSD, means that at that time his behavior was 
considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends).  
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994); 38 C.F.R. § 
4.125 (2000).  The veteran's most recent GAF score of 60 
indicates that even with VA treatment, he experiences 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

The Board has considered entitlement to an evaluation of 100 
percent, but finds that the preponderance of the evidence is 
against such an evaluation.  First, as noted above, the 
veteran's most recent GAF score of 60 indicates that his PTSD 
has improved considerably with treatment.  In addition, the 
report of the February 2000 VA examination contains an 
opinion by the examiner that many of the veteran's employment 
problems at [redacted], such as leaving his work station 
and disliking products of Asian origin when at work, were the 
result of the veteran's own personality and mirrored the 
behavior the veteran had displayed in his youth.  In this 
regard, after leaving [redacted] the veteran worked at a 
casino, where he was fired for reasons not obviously related 
to his PTSD, and in July 2000 the veteran was working part-
time at a farm.  The February 2000 examination report also 
notes that the veteran practiced good grooming and hygiene, 
and was able to perform his own house cleaning, chores, 
cooking and grocery shopping.  He was noted to have many 
adaptive behaviors.

Finally, the record is negative for any medical evidence that 
the veteran suffers from gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.



ORDER

Subject to the provisions governing the award of monetary 
benefits, a 70 percent evaluation for PTSD is granted.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

